IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-60,332-05


                              IN RE SIMON LEE RILEY, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. B-02-0291-S IN THE 119TH DISTRICT COURT
                           FROM TOM GREEN COUNTY


        Per curiam.

                                             ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Tom Green County and his application has not been properly forwarded to this Court.

        Respondent, the District Clerk of Tom Green County, shall forward Relator’s habeas

application to this Court, respond that Relator has not filed a habeas application in Tom Green

County, or forward a copy of an order designating issues together with correspondence documenting

the date the State received Relator’s habeas application. See TEX . CODE CRIM . PROC. art. 11.07, §

3(c) and (d); TEX . R. APP . P. 73.4(b)(5). This motion for leave to file will be held. Respondent shall

comply with this order within thirty days from the date of this order.
                         2



Filed: August 25, 2021
Do not publish